Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 20 direct to product which would have be subjected to restriction if originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-9 and 14-19 are under examination. 
Priority
This application claims benefit of 62/707,704 (filed 11/14/2017).

Withdrawal of Rejections:
In view of amended claims and applicant’s argument, the 112(a) rejections are hereby withdrawn.
In view of amended claims and applicant’s argument, the 112(b) rejections are hereby withdrawn.
In view of amended claims and applicant’s argument, the 102(a)(1) rejections are hereby withdrawn.


Maintenance of Rejections (including modification due to amendments):

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 2-4 of co-pending US application No. 14336455. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of growing a biopolymer with similar growth conditions, wherein the co-pending application also directs to remove and drying the biopolymer, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Argument


New Rejections (necessitated by amendment):
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mankiewicz (USPN5948674).
Mankiewicz teaches a method of growing fungal mycelium (col. 7, line 21++).
For Claims 1-4, 16 and 18: the reference teaches a method comprising: providing a plurality of containers (Fig. 9) containing a growth media comprised of nutritive substrate (mature compost, col. 7, line 15++) and a fungus (col. 7, line 21++); placing containers in a closed incubation chamber (housed in a any room/building); maintaining with a predetermined environment (col. 5, line 20++); directing flows of air containing carbon dioxide (via a blower, col. 6, line 65++, col. 7, line 19++, col. 2, line 41++) over each container (air flow through, which is considered laterally/horizontally of container, col. 2, line 45++, claims 2-3, 16 and 18); and incubating the growth media in container for a period of time for growth of fungal mycelia (col. 7, line 21++); passing flows of air over the growth media in each said container (col. 6, line 65++, Fig. 9).
For Claims 14 and 15 the reference teaches the fungal mycelium inherently comprises aerial mycelium (col. 5, line 51++), the reference teaches flows of air with a blower (col. 6, line 65++) which provide a directed force (“modulates the structure of the aerial mycelium” only recites the intended use of the air flow without providing structural limitation to the claimed method step). 
For Claim 17 the reference teaches the mycelium biopolymer consisting essentially of fungal mycelium (col. 6, line 65++). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

claims 1-9 and 14-19 are rejected under 35 U.S.C. 103(a) as obvious over Mankiwicz in view of Greetham (US20150033620).
Mankiwicz teaches what above as described.
Mankiwicz does not explicitly teach environment is maintained at 99% humidity, 5% carbon dioxide and a fluctuating temperature of from 85oF to 90oF during incubating as recited in claims 5-7 and 9, flows of air are pulsed during incubating as recited in claim 8, the containers are not outfitted with lids as recited in claim 19. However, Mankiwicz teaches high carbon dioxide (col. 7, line 19++) and proper conditions for growth of fungal mycelium (col. 7, line 21++).
For Claims 5 and 9 concerning the specific humidity level and carbon dioxide content, it would have been obvious to optimized the humidity level and carbon dioxide content based on the teachings of Mankiwica and Greetham teaches to achieve desirable results of growth of fungal mycelium. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the 99% humidity level are obvious over the cited references, which is “close enough” and the reference provide motivation to optimize humidity level to produce desired results.
Greetham teaches conditions for producing mycological biopolymer including 5%-7% carbon dioxide and elevated temperature of 85oF to 90oF during incubating (abstract).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use optimal conditions to prevent full differentiation of the fungus into a mushroom.  

An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including choice of carbon dioxide level, humidity level, etc. are routine and known in the art.  

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BIN SHEN/Primary Examiner, Art Unit 1653